Citation Nr: 0800138	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-16 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the previously denied claim of entitlement to service 
connection for grand mal epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied the benefit sought on 
appeal.  The veteran appeared and gave testimony before the 
Board at a personal hearing held at the RO in August 2007.  A 
transcript of that hearing is of record.

At the veteran's hearing before the Board, he submitted a 
motion to revise the Board's previous decisions based on 
clear and unmistakable error.  That motion is the subject of 
a separate Board decision.


FINDINGS OF FACT

1.  The Board continued the denial of service connection for 
grand mal epilepsy by finding that new and material evidence 
had not been obtained to reopen the previously denied claim 
in a January 1978 decision.  The veteran was notified of the 
decision.

2.  Evidence obtained since the time of the Board's January 
1978 decision finding that new and material evidence had not 
been obtained to reopen the previously denied claim of 
entitlement to service connection for grand mal epilepsy does 
not raise a reasonable possibility of substantiating the 
claim.






CONCLUSIONS OF LAW

1.  Evidence obtained since the Board continued the denial of 
entitlement to service connection for grand mal epilepsy is 
not new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

2.  The decision of the Board in January 1978 is final and 
the claim of entitlement to service connection for grand mal 
epilepsy is not reopened.  38 U.S.C.A. §§ 1110, 7104 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in April 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his request to reopen the previously denied claim of 
entitlement to service connection for grand mal epilepsy, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter 
specifically advised the veteran of the reason why his claim 
was previously denied and of the evidence needed to reopen 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini; however, the most 
recent notice given in March 2006 was after the appealed 
decision.  Although there is no subsequent adjudication by 
the RO to allow the March 2006 notice to be deemed pre-
decisional, the Board finds that there is no prejudice to the 
veteran in moving forward with a decision in this matter as 
the veteran has shown his understanding of the evidence 
necessary to substantiate his claim and there is no 
suggestion that the essential fairness of the appeals process 
is compromised by his receiving notice with respect to 
elements of a service-connection claim that are not reached 
due to the continued denial of service connection for 
epilepsy.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Consequently, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content and any error that may exist is harmless.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
a Decision Review Officer in February 2005 and before the 
Board in August 2007.  VA is not required to schedule this 
veteran for a medical examination as he has credibly 
testified, and the medical evidence supports, that he does 
not have a current disability in the form of epilepsy.  
Furthermore, VA is not required to provide an examination 
unless new and material evidence has been presented.  See 
Woehlaert v. Nicholson, No. 05-2302 (U.S. Vet. App. Aug. 24, 
2007).  As such, it appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  The Board will now turn to the veteran's request to 
reopen his previously denied claim.

The veteran served in the United States Army during 1968 and 
was discharged in December 1968 as medically unfit due to 
epilepsy that was determined by a medical board to have 
existed prior to service.  In January 1969, the veteran 
submitted his first claim for VA compensation benefits 
asserting that his epilepsy began during service.  The RO 
denied the claim in an April 1969 rating decision and the 
veteran did not appeal that decision.  As such, it became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 1974, the veteran requested that his claim be 
reopened.  Ultimately, the Board found that the veteran had 
not presented a new factual basis warranting service 
connection for a seizure disorder and the denial was 
continued in a February 1976 decision.  Because there was no 
appellate body to which the veteran could appeal that 
decision at the time of its being rendered and he did not 
request reconsideration of the decision, the Board's decision 
became final.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1100.  The veteran again requested that his claim be 
reopened and, in a January 1978 decision, the Board again 
found that new and material evidence had not been obtained.  
This decision also became final as the veteran did not 
request reconsideration.

In March 2004, the veteran submitted his most recent request 
to reopen his claim for service connection for epilepsy.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) noted that not every 
piece of new evidence is "material," but that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  Id., 155 F.3d at 1363.  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in January 1978.  All new evidence is presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

At the time of the January 1978 Board decision, the record 
included service medical records showing that the veteran did 
not report a history of seizures upon his enlistment 
examination in March 1967 and his neurologic examination was 
normal.  During his first month in service, he completed a 
questionnaire for dental treatment and reported a history of 
fainting spells or shortness of breath.  In May 1968, he 
complained of dizziness but was not found to have a 
neurologic disorder.  In August 1968, the veteran returned 
from leave and reported that he had experienced his second 
epileptiform seizure in six months, noting that he had had 
headaches since the first incident but had not sought 
treatment.  At that time, the veteran related that he had 
experienced a seizure prior to service and that he fainted 
easily in heat.  His tongue had small lacerations and he was 
referred for a full work-up.

In September 1968, the veteran underwent a complete 
neurologic examination, including an interview.  He related a 
history of dizziness as far back into his childhood as he 
could remember, having experienced an episode of dizziness 
while playing dice when he was eighteen years old which 
onlookers described what seemed to be a generalized 
convulsive seizure, a similar seizure four months earlier 
during a running drill which caused him to fall and hit his 
head, and a family history of his mother and youngest brother 
having convulsions.  The neurologist determined that the 
veteran had grand mal epilepsy that existed prior to service 
and a discharge was recommended.  In October 1968, the 
veteran was reviewed by a medical board and determined to be 
medically unfit for service due to epilepsy that existed 
prior to service that was not aggravated by active duty.  The 
veteran and the signing member of the medical board signed 
the proceeding documents in November 1968 and the veteran was 
discharged in December 1968.


The veteran was treated for a post-traumatic seizure disorder 
at VA medical facilities in the 1970s.  His treatment records 
show that he related a history of having had a seizure 
following trauma to the head during service.  In July 1976, a 
VA neurologist reported that the veteran had been treated by 
him since February 1974 and, from his understanding of the 
veteran's history, the seizure disorder did not start until 
service.  In February 1977, a statement from Charity Hospital 
was submitted showing that the veteran was born at that 
hospital and was treated four times for various things but 
not for a seizure disorder.

The veteran submitted a statement from his youngest brother 
reflecting that he did not have a seizure disorder; a copy of 
his mother's death certificate showing that she did not die 
of a seizure disorder; a statement signed by twenty-two 
family members and friends reflecting their recollection that 
the veteran did not have a serious illness prior to 1968; a 
statement from a fellow serviceman that he saw the veteran 
fall and hit his head during service, that he looked dizzy 
afterwards, and that the veteran did not recall certain 
events later; and, a statement from three friends who saw the 
veteran faint during a dice game before service and their 
recollection that the veteran was taken home and was 
unconscious for three hours.

In May 1976, the veteran, one of his aunts, one of his 
brothers and the fellow serviceman who submitted a written 
statement earlier all appeared and testified at a personal 
hearing before an RO hearing officer.  The veteran stated 
that he did not have a seizure disorder prior to service, 
that he received all treatment at Charity Hospital prior to 
service, that the incident when he fainted playing dice was 
not a seizure and he did not require treatment, and that he 
had his first seizure during service following three head 
injuries.  His aunt testified that the veteran's mother did 
not die of a convulsive disorder, that the veteran had never 
had a seizure prior to service, and that there was no family 
history of seizures.  The veteran's brother's testimony was 
similar to that of his aunt and they both stated that they 
did not witness the fainting event when the veteran was 
eighteen.  The veteran's fellow serviceman testified that he 
saw the veteran fall and hit his head during service.


Based on the evidence outlined above, the Board determined 
that new and material evidence had not been obtained to show 
that the veteran did not have a seizure disorder prior to 
service and/or that the pre-existing disability was 
aggravated by active service.  Thus, the denial of the 
veteran's claim was continued.

The evidence obtained since the time of the January 1978 
Board decision includes the veteran's assertions that his 
seizure disorder began during service and his argument that 
his statements at the time of the 1968 treatment cannot be 
considered reliable because he was in a state of confusion 
and some of the things he said have been shown to be 
inaccurate.  In essence, the veteran contends that because he 
gave inaccurate information regarding his mother's death and 
his brother's illness, none of his statements regarding pre-
service events should be accepted as accurate.  He further 
argues that statements regarding pre-service events by non-
medically trained individuals should not have been accepted 
as reflective of the presence of a disability prior to 
service.

In February 2005, the veteran appeared before a Decision 
Review Officer and related the same information as previously 
submitted.  In addition, however, he testified that he no 
longer had a seizure disorder.  He submitted a statement from 
one of his aunts reflecting her opinion that something 
happened to him during service because he only had seizures 
after service.  The veteran's aunt is not held out to be a 
medical professional.

VA treatment records dated from 1975 to 1982 were obtained as 
well as current treatment records.  In May 1982, the veteran 
was advised to stay on medication permanently for a seizure 
disorder.  That is the last entry related to the veteran's 
seizure disorder.  Current records do not reflect treatment 
for a seizure disorder.

In August 2007, the veteran appeared before the Board and 
once again testified that he had his first seizure during 
service.  He stated that he was athletic before service and 
did not have a diagnosis of any disability associated with 
dizziness.  The veteran testified that his statements given 
at the time of discharge from service were misconstrued.  He 
then stated that he had not had a seizure since the 1980s, 
that he did not take medication for a seizure disorder, did 
not require treatment and did not consider himself to have a 
current disability due to seizures.  The veteran asserted 
that he sought to have his claim granted for the sixteen-year 
period following service when he was seriously disabled due 
to his seizure disorder. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In considering the evidence associated with the claims folder 
since the time of the last final decision, the Board finds 
that the statement of the veteran's aunt and treatment 
records dated after 1978 are new in that they were not 
previously before the Board.  The veteran's assertions are 
not new as they echo those put forth by him since he first 
sought VA compensation for epilepsy.  What is new about the 
veteran's testimony, however, is the statement that he no 
longer has a seizure disorder and has not had such a 
disability since the 1980s.  Credibility of all newly 
submitted evidence is presumed at this stage and the Board 
finds that the veteran's statement is supported by the 
medical evidence as the last reported diagnosis of a seizure 
disorder is dated in 1982.

Looking at the new evidence in light of the record as a 
whole, the Board finds that it is not material.  
Specifically, the statement of the veteran's aunt is 
cumulative as it repeats the statements submitted by family 
members and friends that they do not recall the veteran 
having a seizure disorder prior to service.  As for the 
evidence of the veteran's lack of a current disability, that 
certainly speaks to a fact necessary to substantiate the 
claim but it does so in a negative fashion as it shows that 
at no time during the time of his current claim has he had 
epilepsy, the claimed disability.  Therefore, because the 
medical evidence and the veteran's testimony clearly show 
that one element necessary to allow a claim of entitlement to 
service connection is missing, i.e. the current disability, 
it does not raise a reasonable possibility of substantiating 
the claim and cannot be deemed new and material.  As such, 
the Board will not here reach the question of whether the 
veteran did or did not have a seizure disorder prior to 
service nor the question of whether a pre-existing disability 
was aggravated by service because he has not submitted new 
and material evidence to reopen the claim.  Consequently, the 
appeal is denied.


ORDER

New and material evidence having not been obtained to reopen 
the previously denied claim of entitlement to service 
connection for grand mal epilepsy, the claim is not reopened 
and remains denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


